                     IN THE UNITED ST ATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION - CINCINNATI

MICHAEL L. JOHNSON,                                Case No. 1:21-cv-155

                     Plaintiff,                    Judge Matthew W. McFarland

               V.


TERESA HILL, et al.,

                     Defendants.


            ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 6)


       This case is before the Court on the Order and Report and Recommendation

(Doc. 6) filed by Magistrate Judge Stephanie K. Bowman. Plaintiff filed an Objection

(Doc. 8) to the Report and Recommendation on May 24, 2021. However, his deadline to

do so was May 10, 2021. Plaintiff's Objection (Doc. 8) is therefore STRIKEN as

untimely. Regardless, the Court has made a de novo review of the record in this case as

required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b). And upon said review, the

Court finds that, even if Plaintiff's Objection had been filed on time, the arguments

raised are not well-taken and are furthermore OVERRULED. The Court therefore

ADOPTS the Report and Recommendation (Doc. 6) in its entirety and rules as follows:

       1.      The Complaint (Doc. 5) is DISMISSED with prejudice pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), except for Plaintiff's excessive force claim

against Defendant J. Neff and his failure to protect claims against Defendants Teresa

Hill and the three John and Jane Doe Defendants; and
       2.      Because this case and Case No. l:21-cv-141 involve common questions of

law and fact, the Clerk of Court is hereby DIRECTED to file the complaint in this action

as a supplemental complaint in Case No. 1:21- cv-141 and add J. Neff, Teresa Hill, and

the three unnamed John/Jane defendants as defendants in Case No. l:21-cv-141. See

Fed. R. Civ. P. 42(a).

       IT IS SO ORDERED.

                                               UNITED STATES DISTRICT COURT


                                           B';1{¢l'W:             .J-l!w
                                               SOUTHERN DISTRICT OF OHIO



                                               JUDGE MATTHEW W. McFARLAND




                                           2
